Order entered October 18, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01338-CV

                     IN RE NATIONAL UNION FIRE INSURANCE
                   COMPANY OF PITTSBURGH, PA, ET AL., Relators

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00351

                                          ORDER
        The Court has before it relators’ motion for rehearing or for leave to file amended and

corrected petition for writ of mandamus. The Court GRANTS the motion for rehearing and the

motion for leave to file. We WITHDRAW our opinion of October 11, 2013, and VACATE our

order of that date. We DIRECT the Clerk of the Court to file relator’s amended and corrected

petition as of today’s date. We REQUEST that real party in interest and respondent file any

responses to the amended and corrected petition for writ of mandamus within ten days of the date

of this order.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE